Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-12 and 15-20 are allowed in view of amendment filed on 12/30/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne Marie Pouliquen on 02/01/2022.

The application has been amended as follows:   Withdrawn claims 1-2 are cancelled.
Claim 3 is amended as follows:
Claim 3. (Currently amended) A preparation method of a high pressure and corrosion resistant steel, comprising the following steps:
(1) sequentially smelting and casting raw materials corresponding to the respective components in the high pressure and corrosion resistant steel to obtain a steel ingot;

(3) heat-treating the forged piece to obtain the high pressure and corrosion resistant steel;
wherein the high pressure and corrosion resistant steel comprises the following components by mass percentage: 0.05%-0.15% of C, 3.35%-3.65% of Mn, 0.10%-0.28% of Si, 0.8%-1.20% of Cr, 1.35%-1.65% of Ni, 0.35%-0.45% of Mo, 0.25%-0.35% of V, 0.85%-1.20% of Cu, 0.015%-0.045% of Al, < 0.001% of S, < 0.010% of P, < 0.010% of Sn, < 0.008% of Sb, < 0.010% of As, < 0.008% of Pb, < 1.5 ppm of H, < 30 ppm of O, < 70 ppm of N, and the balance being Fe, wherein the high pressure and corrosion resistant steel is resistant to a pressure of 80-140 MPa, wherein in step (3), the heat treatment comprises a first stage of heat treatment, a second stage of heat treatment and a third stage of heat treatment; the method of the first stage of heat treatment comprises: heating the forged piece to 550 + 15°C, and waiting for insulation; heating the to-be-insulated forged piece to 650 + 15°C, and carrying out Ist insulation: after the Ist insulation, furnace-cooling the forged piece to 300 + 15°C, and carrying out 2nd insulation, after the 2nd insulation + 15°C, and carrying out 3rd insulation, after the 3rd insulation, heating the forged piece to 750 + 15°C, and carrying out 4th insulation: after the 4th insulation, air-
piece to 450 + 15°C and carrying out 6th insulation 6th insulation+ 15°C, and carrying out 7th insulation, after the 7th insulation, furnace-cooling the forged piece to 280 + 15°C, and carrying out 8th insulation: after the 8th insulation, heating the forged piece to 680 + 15°C, and carrying out 9th insulation: and after the 9th insulation, furnace-cooling the forged piece to <= 65°C, and air-cooling to a room temperature.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yi (CN108546812A).
Yi discloses a preparation method of high strength medium-Mn steel plate comprising the steps of:
Smelting followed by continuous casting the raw material of the high strength medium Mn steel to obtain a billet, 
Then forging to obtain a blank,
Heating the forged blank,
Table 1 of previous office action also demonstrated Yi’s steel plate broad range composition overlapping instant claim 3 required compositions ranges.
However, Yi does not disclose instant claim 3 required the heating step comprises a first stage, a second stage and a third stage wherein the first stage of heating comprising 1st , 2nd, 3rd, 4 th, 5th and 6 th  ,7th and 8th and 9th at claimed heating and cooling temperatures ranges.
No prior art can be found to disclose instant claim 3 required first stage of heating comprising 1st , 2nd, 3rd, 4 th, 5th and 6 th  ,7th and 8th and 9th at claimed heating and cooling temperatures ranges.
Thus, instant claims 3-12 and 15-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733